Stephens, J.
1. A transferee in possession of a promissory note properly transferred to him by the payee is presumably the owner and holder of the legal title thereof.
2. In a suit by the transferee against the maker, where the genuineness of the indorsement is not denied by the defendant, the note is properly admitted in evidence without proof of the execution of the indorsement.
3. Where -in such a suit the defendant admitted the execution of the note, and there was no evidence.in support of any legal defense, a verdict for the plaintiff was properly directed.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.